DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 2,950,484 A) in view of Hopkins (US 2014/0251990 A1) and Arai (US 3,578,236 A).
Regarding claim 1, Jaffe teaches a containment tray apparatus for containing material therein, the apparatus comprising: 
a base (14) formed from a flexible and liquid impervious material; 
a first flexible side wall (15) extending perpendicularly from the base; 
a second flexible side wall (21) connected to the first flexible side wall and extending perpendicularly from the base, wherein the first flexible side wall and the second flexible side wall form a corner (17) where connected together; 
a bendable insert strip (26) disposed within the first flexible side wall, within the second flexible side wall, and around the corner between the first flexible side wall and the second flexible side wall; 
wherein the base is configured to hold material therein within a space formed by the first and second flexible side walls; and 
a first fold line (16) in the first flexible side wall extending angularly from the corner to a top of the first flexible side wall, wherein the first fold line is configured to fold to allow the first flexible side wall and the second flexible side wall to fold inwardly toward the base thereby flattening the first and second flexible side wall toward the base (column 1 lines 15-31, 49-71, column 2 lines 1-28 and Fig. 1-5).
Jaffe fails to teach the flexible and liquid impervious material of the base being a fabric. Hopkins teaches an analogous containment tray apparatus comprising a base (102/802) formed from a flexible and liquid impervious material, a first flexible sidewall (104/804) extending perpendicularly from the base, a second flexible side wall (104/804) connected to the first side wall and extending perpendicularly from the base, and a corner formed where the first and second side walls are connected together. Hopkins further teaches that flexible and liquid impervious fabric materials are known materials in the prior art for forming analogous containment trays (paragraphs 20, 33).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by alternatively using a flexible and liquid impervious fabric material, as taught by Hopkins, as the substitution of one known flexible and liquid impervious material for an alternative known flexible and liquid impervious material to achieve the equivalent result of forming a flexible and liquid impervious containment apparatus would have been obvious and would have yielded predictable results to one skilled in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Jaffee also fails to teach the bendable insert strip being configured to fold at the first fold line and the corner. Arai teaches a containment apparatus comprising a base, a first flexible side wall extending perpendicularly from the base and having a first fold line (7), a second flexible side wall extending perpendicularly from the base and forming a corner (3) where the first and second side walls are connected together, and an analogous bendable insert strip (6) disposed within the first side wall, within the second side wall and around the corner between the first and second side walls. Arai further teaches that it is known and desirable in the prior art to configure the bendable insert strip to fold at the first fold line and the corner such that containment apparatus is foldable and collapsible without removing the bendable insert strip and such that the containment apparatus is capable of retaining both a folded and collapsed configuration and an expanded open configuration due to the presence of the bendable insert strip (column 1 lines 42-50, column 2 line 30-column 3 line 58 and FIG. 1, 2, 6, 7). Additionally, such a configuration would be further desirable as it would eliminate the step of removing the bendable insert strips when it is desired to fold and collapse the containment apparatus and would also eliminate the step of reinserting the bendable insert strips when it is desired to expand the containment apparatus for use, such that folding and collapsing the containment apparatus and expanding the containment apparatus are a more efficient processes. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by configuring the bendable insert strip to fold at the first fold line and the corner, as taught by Arai, such that the bendable insert strip is configured to additionally support and retain the containment tray apparatus in the folded and collapsed configuration and in order to implement a more efficient process for folding and collapsing the containment tray apparatus and for expanding the containment tray apparatus. 
Regarding claim 8, Jaffe as modified by Hopkins and Arai teaches the containment tray apparatus of claim 1 above, wherein the base is made from a geotextile fabric (Hopkins: paragraphs 20, 33).
Regarding claim 9, Jaffe as modified by Hopkins and Arai teaches the containment tray apparatus of claim 1 above, wherein the base and the first and second flexible side walls comprise a first layer of a geotextile fabric and a second layer of a liquid impervious plastic sheet (Hopkins: paragraphs 20, 27-29, 32, 33, 35).
Regarding claim 10, Jaffe as modified by Hopkins and Arai teaches the containment tray apparatus of claim 1 above, wherein the base comprises four sides and wherein a third flexible side wall (15) is connected to the second flexible side wall and extends perpendicularly from the base, wherein the third side wall and the second flexible side wall form a second corner (17) where connected together, a fourth flexible side wall (21) is connected to the first flexible side wall and the third flexible side wall and extends perpendicularly from the base, wherein the fourth flexible side wall and the third flexible side wall form a third corner (17) where connected together and wherein the fourth flexible side wall and the first flexible side wall form a fourth corner (17) where connected together (Jaffe: Fig. 1).
Regarding claim 11, Jaffe teaches a method of using a flexible containment tray apparatus comprising the steps of: 
providing the containment tray apparatus comprising: 
a base (14) formed from a flexible and liquid impervious material; 
a first flexible side wall (15) extending perpendicularly from the base; 
a second flexible side wall (21) connected to the first flexible side wall and extending perpendicularly from the base, wherein the first flexible side wall and the second flexible side wall form a corner (17) where connected together; 
a bendable insert strip (26) disposed within the first flexible side wall, within the second flexible side wall, and around the corner between the first flexible side wall and the second flexible side wall; 
wherein the base is configured to hold material therein within the first and second flexible side walls; and 
a first fold line (16) in the first flexible side wall extending angularly from the corner to a top of the first flexible side wall, wherein the first fold line is configured to fold to allow the first flexible side wall and the second flexible side wall to fold inwardly toward the base thereby flattening the first and second flexible side wall toward the base; and 
placing the material onto the base and holding the material on the base within the first side wall and the second side wall (column 1 lines 15-31, 49-71, column 2 lines 1-28, column 2 line 71-column 3 line 8 and Fig. 1-5). 
It should be noted that Jaffe teaches that the waterproof receptacle can be employed for any useful purpose requiring a receptacle of the general nature of such a tub (column 1 lines 15-19) and that in use the receptacle can be employed for any desired purpose (column 2 line 71-column 3 line 8). Accordingly, the material placed on the base and held on the base and within the first and second side wall can be any known material or item, particularly a material or item that is known to be placed within a receptacle of the waterproof type. 
Jaffe fails to teach the flexible and liquid impervious material of the base being a fabric. Hopkins teaches an analogous containment tray apparatus comprising a base (102/802) formed from a flexible and liquid impervious material, a first flexible side wall (104/804) extending perpendicularly from the base, a second flexible side wall (104/804) connected to the first side wall and extending perpendicularly from the base, and a corner formed where the first and second side walls are connected together. Hopkins further teaches that flexible and liquid impervious fabric materials are known materials in the prior art for forming analogous containment trays (paragraphs 20, 33).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by alternatively using a flexible and liquid impervious fabric material, as taught by Hopkins, as the substitution of one known flexible and liquid impervious material for an alternative known flexible and liquid impervious material to achieve the equivalent result of forming a flexible and liquid impervious containment apparatus would have been obvious and would have yielded predictable results to one skilled in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Jaffee also fails to teach the bendable insert strip being configured to fold at the first fold line and the corner. Arai teaches a containment apparatus comprising a base, a first flexible side wall extending perpendicularly from the base and having a first fold line (7), a second flexible side wall extending perpendicularly from the base and forming a corner (3) where the first and second side walls are connected together, and an analogous bendable insert strip (6) disposed within the first side wall, within the second side wall and around the corner between the first and second side walls. Arai further teaches that it is known and desirable in the prior art to configure the bendable insert strip to fold at the first fold line and the corner such that containment apparatus is foldable and collapsible without removing the bendable insert strip and such that the containment apparatus is capable of retaining both a folded and collapsed configuration and an expanded open configuration due to the presence of the bendable insert strip (column 1 lines 42-50, column 2 line 30-column 3 line 58 and FIG. 1, 2, 6, 7). Additionally, such a configuration would be further desirable as it would eliminate the step of removing the bendable insert strips when it is desired to fold and collapse the containment apparatus and would also eliminate the step of reinserting the bendable insert strips when it is desired to expand the containment apparatus for use, such that folding and collapsing the containment apparatus and expanding the containment apparatus are a more efficient processes. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by configuring the bendable insert strip to fold at the first fold line and the corner, as taught by Arai, such that the bendable insert strip is configured to additionally support and retain the containment tray apparatus in the folded and collapsed configuration and in order to implement a more efficient process for folding and collapsing the containment tray apparatus and for expanding the containment tray apparatus. 
Regarding claim 18, Jaffe teaches a method of using a foldable and flexible containment tray comprising the steps of: 
providing the flexible containment tray comprising: 
a base (14) formed from a flexible and liquid impervious material; 
a first flexible side wall (15) extending perpendicularly from the base; 
a second flexible side wall (21) connected to the first flexible side wall and extending perpendicularly from the base, wherein the first flexible side wall and the second flexible side wall form a corner (17) where connected together; 
a bendable insert strip (26) disposed within the first flexible side wall, within the second flexible side wall, and around the corner between the first flexible side wall and the second flexible side wall; and 
a first fold line (16) in the first side wall extending angularly from the corner to a top of the first flexible side wall, wherein the first fold line is configured to fold to allow the first flexible side wall and the second side wall to fold inwardly toward the base thereby flattening the first flexible side wall and the second flexible side wall; 
wherein the base is configured to hold material therein within the first and second flexible side walls;
folding the first flexible side wall at the first fold line;
folding the corner between the first and second flexible side walls; and 
pushing the first flexible side wall and the second flexible side wall inwardly toward the base thereby flattening the first flexible side wall and the second flexible side wall (column 1 lines 15-31, 49-71, column 2 lines 1-28, column 2 line 60-column 3 line 8 and Fig. 1-5).
Jaffe fails to teach the flexible and liquid impervious material of the base being a fabric. Hopkins teaches an analogous containment tray apparatus comprising a base (102/802) formed from a flexible and liquid impervious material, a first flexible side wall (104/804) extending perpendicularly from the base, a second flexible side wall (104/804) connected to the first side wall and extending perpendicularly from the base, and a corner formed where the first and second side walls are connected together. Hopkins further teaches that flexible and liquid impervious fabric materials are known materials in the prior art for forming analogous containment trays (paragraphs 20, 33).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by alternatively using a flexible and liquid impervious fabric material, as taught by Hopkins, as the substitution of one known flexible and liquid impervious material for an alternative known flexible and liquid impervious material to achieve the equivalent result of forming a flexible and liquid impervious containment apparatus would have been obvious and would have yielded predictable results to one skilled in the art and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Jaffe fails to teach the bendable insert strip being configured to fold at the first fold line and the corner and folding the bendable insert strip with the first flexible side wall at the first fold line. Arai teaches a containment apparatus comprising a base, a first flexible side wall extending perpendicularly from the base and having a first fold line (7), a second flexible side wall extending perpendicularly from the base and forming a corner (3) where the first and second side walls are connected together, and an analogous bendable insert strip (6) disposed within the first side wall, within the second side wall and around the corner between the first and second side walls. Arai further teaches that it is known and desirable in the prior art to configure the bendable insert strip to fold at the first fold line and the corner such that containment apparatus is foldable and collapsible without removing the bendable insert strip and such that the containment apparatus is capable of retaining both a folded and collapsed configuration and an expanded open configuration due to the presence of the bendable insert strip (column 1 lines 42-50, column 2 line 30-column 3 line 58 and FIG. 1, 2, 6, 7). Additionally, such a configuration would be further desirable as it would eliminate the step of removing the bendable insert strips when it is desired to fold and collapse the containment apparatus and would also eliminate the step of reinserting the bendable insert strips when it is desired to expand the containment apparatus for use, such that folding and collapsing the containment apparatus and expanding the containment apparatus are a more efficient processes. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by configuring the bendable insert strip to fold at the first fold line and the corner and by additionally folding the bendable insert strip with the first flexible side wall at the first fold line, as taught and suggested by Arai, in order to additionally support and retain the containment tray apparatus in the folded and collapsed configuration and in order to implement a more efficient process for folding and collapsing the containment tray apparatus and for expanding the containment tray apparatus. 
Regarding claim 19, Jaffe as modified by Hopkins and Arai teaches the method of claim 18 above, wherein the method further comprises the step of folding the base along a first base fold line (12) to form a folded containment tray apparatus (Jaffe: column 1 lines 42-44, 56-69 and Fig. 1-3).
Regarding claim 20, Jaffe as modified by Hopkins and Arai teaches the method of claim 19 above, but fails to teach the further step of folding the folded containment apparatus along a second base fold line to form a double folded containment tray apparatus. However, Jaffe discloses that it is desirable to configure the receptacle to be foldable to a very compact size that is ready for transportation (column 1 lines 20-24, 42-44). Further, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, additional fold lines and respectively configured wall elements would merely produce an even more compact folded receptacle for transportation. 
Accordingly, as Jaffe teaches that it is desirable to provide fold lines and to fold the containment apparatus along the fold lines to a compact size for transportation, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further configure the base of Jaffe with any reasonable number of additional base fold lines and respectively sized wall elements and to fold the containment apparatus along each of the base fold lines, in order to achieve any desirable and even further compact size for transportation. 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Hopkins and Arai, as applied to claims 1 and 11 above, and further in view of Smith (US 5,020,638 A). 
Regarding claims 2 and 12, Jaffe as modified by Hopkins and Arai teaches the containment tray apparatus of claim 1 above and the method of claim 11 above, but fails to teach an absorbent material on a top surface of the base. Smith teaches an analogous containment tray apparatus (20) comprising a base (22), a first side wall (24) extending perpendicularly from the base, and a second side wall (24) connected to the first side wall and extending perpendicularly from the base. Smith further teaches that it is known and desirable in the prior art to provide analogous containment tray apparatus’ with a removable and replaceable absorbent material (40) on a top surface of the base so that the absorbent material can be easily removed and replaced without having to clean and/or remove the entire containment tray apparatus (column 1 lines 6-25, column 2 lines 25-57 and FIG. 2).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing a removable and replaceable absorbent material on a top surface of the base, as taught by Smith, in order to simplify and expedite cleaning of the containment tray apparatus.
Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Hopkins and Arai, as applied to claims 1 and  11 above, and further in view of Bennett (US 8,777,001 B1).
Regarding claim 5, Jaffe as modified by Hopkins teaches the containment tray apparatus of claim 1 above, but fails to teach a duffel extending upwardly from the first flexible side wall and the second flexible side wall. Bennett teaches an analogous containment apparatus comprising a base (24) and a side wall (22) extending perpendicularly from the base. Bennett further teaches that it is known in the prior art to provide the analogous containment apparatus with a duffel (14) extending upwardly from the side wall in order to close off the containment apparatus and isolate contents within the containment apparatus (column 4 line 66-column 5 line 49 and FIG. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing a duffel extending upwardly form the first side wall and the second side wall, as taught by Bennet, in order to provide a means for closing off the containment tray apparatus and isolating contents within the containment tray apparatus. 
Regarding claim 6, Jaffe as modified by Hopkins, Arai and Bennet teaches the containment tray apparatus of claim 5 above, wherein the duffel comprises a cinch line disposed near a top of the duffel, wherein the cinch line is configured to allow tightening of the duffel around the material contained on the base (Bennet: column 5 lines 28-49).
Regarding claim 15, Jaffe as modified by Hopkins and Arai teaches the method of claim 11 above, but fails to teach the containment tray apparatus further comprising a duffel extending upwardly from the first flexible side wall and the second flexible side wall and the method further comprising the step of holding the material within the containment tray apparatus on the base and within the duffel. Bennett teaches an analogous containment apparatus and method of using, wherein the containment apparatus comprises a base (24) and a side wall (22) extending perpendicularly from the base. Bennett further teaches that it is known in the prior art to provide the analogous containment apparatus with a duffel (14) extending upwardly from the side wall, wherein the method further comprises holding a material within the containment apparatus on the base and within the duffel, in order to close off the containment apparatus and isolate the material within the containment apparatus (column 4 line 66-column 5 line 49 and FIG. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing a duffel extending upwardly form the first side wall and the second side wall, with the additional method step of holding the material within the containment tray apparatus on the base and within the duffel, as taught by Bennet, in order to provide a means and method for closing off the containment tray apparatus and isolating contents within the containment tray apparatus. 
Regarding claim 16, Jaffe as modified by Hopkins, Arai and Bennet teaches the method of claim 15 above, wherein the duffel comprises a cinch line disposed near a top of the duffel, wherein the cinch line is configured to allow tightening of the duffel around the material contained on the base, and wherein the method further comprises the step of: cinching the duffel around the material contained within the containment tray apparatus on the base and within the duffel (Bennet: column 5 lines 28-49 and FIG. 1, 2).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe in view of Hopkins and Arai, as applied to claims 1 and 11 above, and further in view of Cornford (US 5,865,223 A).
Regarding claim 7, Jaffe as modified by Hopkins and Arai teaches the containment tray apparatus of claim 1 above, but fails to teach at least one strap extending from the first sidewall configured to hold the material on the base. Cornford teaches an analogous containment tray apparatus for containing material therein, the apparatus comprising: a base formed from a flexible and liquid impervious fabric material (FIG. 1-6); a first flexible side wall extending perpendicularly from the base (FIG. 1-4, 6); a second flexible side wall connected to the first side wall and extending perpendicularly from the base (FIG. 1-4, 6), wherein the first side wall and the second side wall form a corner where connected together (FIG. 1, 5); and a bendable insert strip (16, column 4 lines 1-15) disposed within the first flexible side wall, within the second flexible side wall, and around the corner between the first flexible side wall and the second flexible side wall; wherein the base is configured to hold material therein within the first and second side walls (column 2 lines 19-45, column 3 line 48-column 4 line 27, column 5 lines 5-16, 35-39 and FIG. 1-6). Cornford further teaches that it is known and desirable in the prior art to provide analogous containment apparatus’ with at least one strap (18, 20) extending from the first sidewall and configured to securely hold the material on the base and within the apparatus (column 3 lines 64-66, column 4 lines 16-27).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing at least one strap extending from the first side wall, as taught by Cornford, in order to securely hold the material on the base and within the apparatus. 
Regarding claim 17, Jaffe as modified by Hopkins and Arai teaches the method of claim 11 above, but fails to teach the containment tray apparatus further comprising at least one strap extending from the first sidewall configured to hold the material on the base and the method further comprising the step of extending the strap around the material within the containment tray apparatus on the base. Cornford teaches an analogous containment tray apparatus for containing material therein and a method of using the containment tray apparatus, wherein the apparatus comprises: a base formed from a flexible and liquid impervious fabric material (FIG. 1-6); a first flexible side wall extending perpendicularly from the base (FIG. 1-4, 6); a second flexible side wall connected to the first side wall and extending perpendicularly from the base (FIG. 1-4, 6), wherein the first side wall and the second side wall form a corner where connected together (FIG. 1, 5); and a bendable insert strip (16, column 4 lines 1-15) disposed within the first flexible side wall, within the second flexible side wall, and around the corner between the first flexible side wall and the second flexible side wall; wherein the base is configured to hold material therein within the first and second side walls; and wherein the method comprises providing the containment tray apparatus and placing the material onto the base and holding the material on the base within the first side wall and the second side wall (column 2 lines 19-45, column 3 line 48-column 4 line 27, column 5 lines 5-16, 35-39 and FIG. 1-6). Cornford further teaches that it is known and desirable in the prior art to provide the analogous containment apparatus with at least one strap (18, 20) extending from the first sidewall and configured to securely hold the material on the base and within the apparatus and to extend the strap around the material within the containment tray apparatus on the base (column 3 lines 64-66, column 4 lines 16-27).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Jaffe by additionally providing at least one strap extending from the first side wall and by extending the strap around the material within the containment tray apparatus on the base, as taught by Cornford, in order to securely hold the material on the base and within the apparatus.
Response to Arguments
Applicant's arguments filed May 11, 2022 have been fully considered. With respect to the prior art refence of Arai, Applicant’s arguments are not persuasive. 
Applicant’s argument that Arai is non-analogous art, is not persuasive. 
In response to Applicant’s argument that Arai is nonanalogous art, it has been held that a prior art reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the particular problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention) (MPEP 2141.01 (a)). “A reference is reasonably pertinent if, even though it may be in a different field from that of the inventors endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventors attention in considering his problem.” In re Clay, 966 F.2d 656, 659 (Fed. Cir. 1992). 
In this case, Arai discloses a containment apparatus having a bendable insert strip configured to provide rigidity for each corner and each upper edge so as to maintain sides upright and in an open configuration. Arai also discloses that the bendable insert strip is configured to fold with the fold lines and corners of the containment apparatus such that the containment apparatus can be flattened. Accordingly, Arai is reasonably pertinent to the particular problem faced by the inventor and thus, analogous art to the claimed invention. 
Applicant’s argument that Arai fails to teach or disclose the side being folded toward the base, is not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Arai was not intended to teach the specific folding structure as claimed as the specific folding structure is already taught by Jaffe. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734   

/JES F PASCUA/Primary Examiner, Art Unit 3734